     Case 3:21-cv-00320-M-BT Document 10 Filed 04/12/21            Page 1 of 1 PageID 46



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

TISHA HENDERSON,                                 §
             Plaintiff,                          §
                                                 §
v.                                               §     No. 3:21-cv-320-M (BT)
                                                 §
FEDERAL BUREAU OF                                §
INVESTIGATION, et al.,                           §
             Defendants.


               ORDER ACCEPTING FINDINGS AND RECOMMENDATION
                  OF THE UNITED STATES MAGISTRATE JUDGE

         The Court has taken under consideration the Findings, Conclusions, and Recommendation

 of United States Magistrate Judge Rebecca Rutherford dated March 18, 2021. The Court has

 reviewed the Findings, Conclusion, and Recommendation for plain error and has found none.

         IT IS, THEREFORE, ORDERED that the Findings, Conclusions, and Recommendation

 of the United States Magistrate Judge are accepted.

         SO ORDERED this 12th day of April, 2021.
